                                                                                                  FILED
                                                                                            CHARLOTTE, NC

                                                                      ocT 5 2018                    *
                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA I.JS DISTRICT COIJRT
                                   CHARLOTTE DIVISION          WESTEIIN DiSTR|CT OF NC

                                  CRIMINAL NO.:       3: I   8crl 47-RJC

UNITED STATES OF AMERICA                                 )
                                                         )           CONSENT ORDER AND
        v.                                               )         JUDGMENT OF FORFEITURE
                                                         )           PENDING RU LE 32.2(c)(2)
MARTE JAVON EDWARDS                                      )


        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        l.    The following property is forfeited to the United States pursuant to l8 U.S.C . 5 924
and/or 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. $ 853(n), pending final adjudication herein:

        One Glock GMBH, model 23, .40 caliber pistol bearing serial number LPE384 and
        ammunition.

        2.      The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

        3.       If
                  and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $ 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        4.      Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.
               The parties stipulate and agree that the aforementioned asset(s) constitute property derived
       from Defendant's crime(s) herein or property used in any manner to facilitate the commission of
       such offense(s) and are therefore subject to forfeiture pursuant to l8 U.S.C . g 924 and/or 28 U.S.C.
       5 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P.32.2 and 43(a)
       regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
       sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the Defendant
       has previously submitted a claim in response to an administrative forfeiture proceeding regarding
       any of this property, Defendant hereby withdraws that claim. If Defendant has not previously
       submitted such a claim, Defendant hereby waives all right to do so. As to any firearms listed above
       and/or in the charging instrument, Defendant consents to destruction by federal, state, or local law
       enforcement authorities upon such legal process as they, in their sole discretion deem to legally
       sufhcient, and waives any and all right to further notice of such process or such destruction.


       R. ANDREW MURRAY
       UNITED STATES ATTORNEY



                                                      -\,    I'YIR*'lo   FJ*o'4,
tls(
            MAS A. O'MALLEY                                  MARTE JAVON EDWARDS
       Assistant tlnited States Attornev                     Defendant




                                                             ELIZABETH ANNE BLACKWOOD
                                                             Attorney for Defendant




       Signed this the   *",       of october,2or8.




                                                     UNITED STATES         MA6r>(Q.kTE            JUDGE
